Appeal from a decision of the Workers’ Compensation Board, filed September 27, 1988, which, inter alia, ruled that claimant sustained an accidental injury in the course of her employment.
The decision awarding claimant workers’ compensation benefits is supported by substantial evidence and must be affirmed. The injury to her back occurred while claimant was transporting certain work materials to her place of employment. Although she was not yet at work when the injury occurred, the transporting of the materials was not done as a matter of personal choice (cf., Matter of Broich v New York State Union Coll. of Optometry, 117 AD2d 868). Claimant was required to have these materials with her while performing her job and there were no facilities at her place of employment to store the materials (see, Matter of Hoch v Hansen, 111 AD2d 1066; Matter of Shafran v Board of Educ., 25 AD2d 336, lv denied 18 NY2d 579).
Decision affirmed, without costs.
Mahoney, P. J., Casey, Weiss, Yesawich,. Jr., and Mercure, JJ., concur.